Eobinson, J.
This cause has been twice submitted to this court. The opinion filed on the first submission’ was withdrawn,, for the reason that < ne of the two transcripts of the n cord which were on file did not reach the court. The case was again submitted on the two transcripts. We have examined both of them, and find that they do not together present a complete record of the case. They show the indictment, trial, a part of the evidence, judgment and the taking of an appeal. The .evidence submitted shows that the defendants were guilty of the crime charged, and, also', that they were persistent and fiagr mt violators of the law. There seem to be claims on the part of the defendants of a former adjudication, but the evidence in regard to it is not ci ntained in the transcript submitted to us.
Objections were made to the testimony of certain witnesses, on the ground that due notice that it would be offered was not given ; but the notices served are not shown by the record before us, and, tlieref re, we cannot determine their sufficiency. Other objections were made, but, so far as we are able to judge, they were without merit. We are unable W discover any error ip the record prejudicial to the appellants.
The judgment of the district court is, therefore, affirmed.